DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed December 7, 2021, for the 16/868,923 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 6, 9, and 20-22 are pending and have been fully considered.
Claims 1-22 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 2 of claim 22 as follows:
“claim [[20]] 21 wherein the calcium, strontium, iron, cobalt, manganese oxide perovskite…”

The following is an examiner’s statement of reasons for allowance: See applicant’s remarks and the discussion in the Conclusion of the non-final Office action dated September 29, 2021.  With respect to the definition of d, see, e.g., paragraph 0038 of He et al (US 2020/0123668) and paragraph 0012 of Tanaka et al (US 2009/0023580).  With respect to claims 21 and 22, note that catalyzing a hydrogen evolution reaction with the recited perovskite requires a basic or acidic environment, while catalyzing an oxygen evolution reaction requires a basic environment (although an acidic one may be used) and the perovskite is either dropcast on a glassy carbon electrode or formed into catalytic disks [see sections 3.2 & 3.3 of the instant specification].  In other words, it is not necessarily the case that claims 21 and 22 are duplicate claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
December 17, 2021